Third District Court of Appeal
                               State of Florida

                      Opinion filed December 22, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-1732
                       Lower Tribunal No. 20-14970
                          ________________


                      Lennar Homes, LLC, etc.,
                                  Appellant,

                                     vs.

Martinique at the Oasis Neighborhood Association, Inc., etc.,
                                  Appellee.


     An Appeal from a non-final order from the Circuit Court for Miami-Dade
County, Barbara Areces, Judge.

     Gordon & Rees Scully Mansukhani, and David M. Gersten, Richard P.
Freud (Portland, OR) and Ryan M. Wolis; Watt Tieder Hoffar & Fitzgerald,
LLP, and Mariela M. Malfeld, for appellant.

      Morgan & Morgan, P.A., and Roger C. Brown (West Palm Beach), for
appellee.

Before EMAS, LOGUE and SCALES, JJ.

     EMAS, J.
      INTRODUCTION

      Lennar Homes, LLC (Lennar), the developer and defendant below,

appeals from the trial court’s order denying its motion to dismiss and to

compel arbitration of the claims filed by Martinique at the Oasis

Neighborhood Association, Inc. (the Association). The Association sued

Lennar on behalf of its members for alleged construction defects to the front

exterior of the individually owned homes. See § 720.303(1), Fla. Stat.

(2020); see also Fla. R. Civ. P. 1.221. 1 Lennar, in response, sought to

enforce the arbitration provision in the members’ individual purchase and

sale agreements and special warranty deeds; however, the trial court denied

Lennar’s motion finding, among other things, that arbitration was not required

because “[t]here is no agreement between [The Association] and [Lennar]

that requires arbitration.”

      We reverse and hold that, consistent with our sister court’s decision on

this issue, the Association’s right to sue in its representative capacity

requires it “to comply with the arbitration agreements signed by each of its

members,” Pulte Home Corp. v. Vermillion Homeowners Ass'n, Inc., 109

So. 3d 233, 235 (Fla. 2d DCA 2013). Because the arbitration provision’s


1
 The statute and rule each provide that a condominium association can bring
a cause of action “in its name on behalf of all [association] members
concerning matters of common interest to the members.”

                                      2
plain language requires arbitration of the alleged construction defects, the

trial court erred in denying Lennar’s motion to dismiss and to compel

arbitration. 2

       FACTS AND BACKGROUND

       Lennar developed Martinique at Oasis, a residential community

located in Homestead, consisting of twenty-six “townhouse style” buildings,

subdivided into 241 individual units. Between 2013 and 2016, Lennar sold

the units that would comprise Martinique. Prior to closing on each unit,

Lennar and Martinique purchasers executed a purchase and sale agreement

containing an arbitration provision:

                 The parties to this Agreement specifically agree that
                 this transaction involves interstate commerce and

2
   We decline to reach the additional claim, raised by Lennar, that the
individual homeowners, rather than the Association, are the proper parties
to this dispute; the record is not adequately developed, nor is the
Association’s standing to bring its cause of action under section 720.303(1)
and rule 1.221 directly before us on appeal from this nonfinal order. See Fla.
R. App. P. 9.130(a)(3)(C)(iv) (authorizing appeal of nonfinal orders that
“determine. . . the entitlement of a party to arbitration”); Morton & Oxley, Ltd.
v. Charles S. Eby, M.D., P.A., 916 So. 2d 820, 821 (Fla. 2d DCA 2005) (“The
denial of a motion to dismiss a complaint is a nonfinal order, and the denial
of a motion to dismiss for failure to name indispensable parties or for lack of
standing is not listed as an appealable nonfinal order in rule 9.130(a).”)
(emphasis added). See also Caribbean Transp., Inc. v. Acevedo, 698 So.
2d 604, 605 (Fla. 3d DCA 1997); Fla. Ins. Guar. v. Still, 154 So. 3d 422 (Fla.
5th DCA 2014). Our holding is limited to a determination, consistent with
Pulte Home Corp. v. Vermillion Homeowners Ass'n, Inc., 109 So. 3d 233,
235 (Fla. 2d DCA 2013), that the trial court erred in denying Lennar’s motion
to compel arbitration of the dispute.

                                          3
             that any Dispute (as hereinafter defined) shall first be
             submitted to mediation and, if not settled during
             mediation, shall thereafter be submitted to binding
             arbitration as provided by the Federal Arbitration Act
             (9 U.S.C. §§1 et seq.) and not by or in a court of law
             or equity. ‘Disputes’ (whether contract, warranty, tort,
             statutory or otherwise), shall include, but are not
             limited to, any and all controversies, disputes or
             claims (1) arising under, or related to, this
             Agreement, the Property, the Community or any
             dealings between Buyer and Seller; (2) arising by
             virtue of any representations, promises or warranties
             alleged to have been made by Seller or Seller's
             representative; (3) relating to personal injury or
             property damage alleged to have been sustained by
             Buyer, Buyer's children or other occupants of the
             Property, or in the Community; or (4) issues of
             formation valididty [sic] or enforceability of this
             section. […]

(Emphasis added). A special warranty deed was recorded upon each home

sale and included a virtually identical arbitration provision. 3


3
    The special warranty deed provides:

             ‘Disputes’ (whether contract, warranty, tort, statutory
             or otherwise) shall include, but are not limited to, any
             and all controversies, disputes or claims (1) arising
             under, or related to, this Deed, the underlying
             purchase agreement for the sale and conveyance of
             the Property, the Property, the community in which
             the Property is located, or any dealings between
             Grantee and Grantor; (2) arising by virtue of any
             representations, promises or warranties alleged to
             have been made by Granter or Grantor's
             representative; (3) relating to personal injury or
             property damage alleged to have been sustained by
             Grantee, Grantee’s children or other occupants of the

                                        4
     In 2018, the Association “became aware of potential latent construction

defects . . . in the exterior wall cladding system of the buildings” when it

noticed discolorations in the paint on the exterior stucco. Following an

investigation, the Association sued Lennar in a complaint (and thereafter an

amended complaint) alleging, inter alia, construction defects to “the stucco,

stone cladding, and foam moldings/decorative shapes on the exterior of the

buildings.” The defects, the Association contended, “do not relate to any

areas or damages within any individual unit owner’s home and, instead,

relate only to exterior common areas as defined by the Declaration.”

(Emphasis added).

     Lennar moved to dismiss the complaint and compel arbitration. It

asserted that the Association, acting in its representative capacity,

improperly filed suit because individual homeowners—through the purchase

and sale agreement and the special warranty deed—agreed to arbitrate their

disputes.

     Following a hearing, the trial court denied the motion, finding: “[t]here

is no agreement between [the Association] and [Lennar] that requires

arbitration;” “[t]he Amended Complaint only alleges defects in the common


            Property, or in the community in which the Property
            is located; or (4) issues of formation, validity or
            enforceability of this Section.

                                     5
elements, which [the Association] has an obligation to maintain;” “[the

Association] has an easement over the property, including individual homes,

as necessary to fulfill its maintenance obligations;” and “[t]he arbitration

provision that [Lennar] is attempting to enforce, even if it had been included

in an agreement to which [the Association] was a party, would be rendered

null and void as against public policy pursuant to section 720.3075(1)(b),

Florida Statutes, because it would have the effect of prohibiting or restricting

[the Association’s] right to maintain a lawsuit against [Lennar], the

developer.”

      This appeal followed.

      ANALYSIS AND DISCUSSION

      Relying on Pulte, 109 So. 3d at 235, Lennar contends that, because

the Association is suing in its representative capacity, on behalf of its

members, and because those members each signed a purchase and sale

agreement by which they agreed to arbitrate their disputes with Lennar, the

Association is likewise bound by that provision to arbitrate the instant dispute

with Lennar. We agree.

      Florida law provides that homeowner associations may maintain

lawsuits on behalf of their members against the developer “concerning

matters of common interest to the members,” e.g., “the common areas,”



                                       6
“structural components of a building,” or “other improvements for which the

association is responsible.” § 720.303(1). See also Fla. R. Civ. P. 1.221

(providing that a homeowners association, “after control of such association

is obtained by homeowners or unit owners other than the developer, may

institute . . . actions . . . in its name on behalf of all association members

concerning matters of common interest to the members, including, but not

limited to: [] the common property, area, or elements . . . structural

components of a building or other improvements . . . for which the

association is responsible”). 4 “The sole requirement for the bundling of a

class is that the members of the association have a common interest

regarding the common elements of the property.” Homeowner's Ass'n of

Overlook, Inc. v. Seabrooke Homeowners' Ass'n, Inc., 62 So. 3d 667, 670

(Fla. 2d DCA 2011). This appeal involves whether—and the extent to




4
  Conversely, the Florida Supreme Court has held that—notwithstanding a
condominium association’s statutory right “to sue for damages to common
elements of the condominium”—“a unit owner can maintain an action against
the developer or general contractor for alleged breaches of duties owed in
common to all the unit owners with respect to construction defects in the
common areas or common elements” as long as “the interests of the other
unit owners are represented in the action,” i.e., intervention by an
indispensable party under Florida Rule of Civil Procedure 1.210(a). Rogers
& Ford Const. Corp. v. Carlandia Corp., 626 So. 2d 1350, 1355 (Fla. 1993)
(noting: “Any person may at any time be made a party if that person's
presence is necessary or proper to a complete determination of the cause.”)

                                      7
which—an association suing in this representative capacity is bound by an

arbitration agreement between its members and the developer.

      In analyzing this issue, we find instructive our sibling court’s analysis

in Pulte, 109 So. 3d at 235, wherein the builder appealed an order denying

its motion to compel arbitration of the condominium association’s claims,

which alleged “certain construction defects” to the property. Id. at 234. The

Second District reversed, explaining that the complaint was “carefully

crafted” in its description of the alleged defects and therefore it was

“impossible to know what defects [were] at issue.” Id. at 234-35. Importantly,

the court noted:

      From the transcripts in the record, it appears likely that the
      primary issues relate to the exterior of the homes and to the
      roofs. If there are problems with the roads or the drainage ponds,
      for example, that cannot be ascertained from the complaint. . . .
      [W]hen the Association brings an action for damage to a
      roof or the exterior of a home that is individually owned by
      a member, we are unconvinced that its rights are superior
      to those of the actual owner.

Id. at 235 (emphasis added). The Second District further explained:

      We reverse the order to the extent that the Association is suing
      as a representative of the homeowners, all of whom agreed to
      arbitrate their claims. In so ruling, we leave open the possibility
      that the Association could amend its complaint to allege a more
      limited claim involving property owned by the Association.
      Although the claims of the homeowners must be arbitrated, it is
      possible that a claim concerning property owned by the
      Association would not require arbitration.



                                      8
Id. at 234 (emphasis added). See also Oakmont Custom Homes, LLC v.

Billings, 310 So. 3d 59, 60 (Fla. 4th DCA 2021) (describing the holding in

Pulte: “The Second District explained that the homeowners association was

required to arbitrate even though it did not sign a purchase agreement or

limited warranty because it was suing in its representative capacity.”)

      The Pulte court also rejected a similar argument advanced by the

Association in the instant case: that because the association “did not sign a

purchase agreement or a limited warranty” with the builder, it was “free to

litigate its claims and should not be compelled to arbitrate them.”5 Pulte, 109

So. 3d at 235. In rejecting this argument, the Second District explained that

the association’s right to sue in its representative capacity under rule 1.221

comes with “an obligation to comply with the arbitration agreements signed

by each of its members.” Id. Similarly, the Association here cannot avoid

the arbitration agreement signed by its members.          If the Association’s


5
  The Association’s argument pertaining to whether the purchase and sale
agreement was incorporated into any contracts between Lennar and the
Association is also unavailing. See GE Energy Power Conversion France
SAS, Corp. v. Outokumpu Stainless USA, LLC, 140 S. Ct. 1637, 1643-44
(2020) (noting: “arbitration agreements may be enforced by nonsignatories
through ‘assumption, piercing the corporate veil, alter ego, incorporation by
reference, third-party beneficiary theories, waiver and estoppel’”). While it is
correct insofar as there does not exist a contract between the Association
and Lennar incorporating the purchase and sale agreements between the
individual owners and Lennar, such is not required under these
circumstances nor did Lennar ever make this argument below or on appeal.

                                       9
members agreed to arbitrate disputes relating to the construction defects,

the Association is likewise bound.

     Despite its contention otherwise, it is clear the Association is not suing

Lennar in its “own right.” The alleged construction defects in “the stucco,

stone cladding, and foam moldings/decorative shapes” are located in the

front entryways of the homes that comprise each individual homeowner’s

property. The Association has not taken the position that it is suing

“concerning property owned by the Association.” Pulte, 109 So. 3d at 234.

Even if the Association has an obligation to maintain some aspect or portion

of that property, and can therefore bring suit in its representative capacity

under rule 1.221, it is nevertheless the homeowners who are the real parties

in interest. Id. at 235 (citing Yacht Club Se., Inc. v. Sunset Harbour N.

Condo. Ass’n, 843 So. 2d 917, 919 (Fla. 3d DCA 2003)).

     Consistent with our sister court’s analysis in Pulte, we hold that the

Association’s right to proceed in its representative capacity in this case

requires it to abide by the members’ agreement with Lennar to arbitrate this

dispute.6


6
  The final question—whether this constitutes a “dispute” within the scope of
the applicable arbitration provision—is easily answered here.            The
allegations of the Association’s complaint clearly involve a “dispute” as
defined by the purchase and sale agreement (and by similar language in the
special warranty deed, discussed supra), which requires (should mediation

                                     10
      Because we hold that the arbitration provision is enforceable against

the Association, we must also address that portion of the trial court’s order

which held the arbitration provision is “rendered null and void as against

public policy pursuant to section 720.3075(1)(b), Florida Statutes, because

it would have the effect of prohibiting or restricting [the Association’s] right to

maintain a lawsuit against [Lennar], the developer.” Section 720.3075(1)(b)

provides in relevant part:

      (1) It is declared that the public policy of this state prohibits the
      inclusion or enforcement of certain types of clauses in
      homeowners' association documents, including declaration of
      covenants, articles of incorporation, bylaws, or any other
      document of the association which binds members of the
      association, which either have the effect of or provide that:

                                      ***
      (b) A homeowners' association is prohibited or restricted from
      filing a lawsuit against the developer, or the homeowners'
      association is otherwise effectively prohibited or restricted from
      bringing a lawsuit against the developer.



not fully resolve the dispute) arbitration of “any and all controversies,
disputes or claims. . . arising under, or related to, this Agreement, the
Property, [or] the Community. . .; [or] relating to. . . property damage alleged
to have been sustained by Buyer, Buyer’s children or other occupants of the
Property, or in the Community.” See City of Miami v. Fraternal Order of
Police Lodge #20, 248 So. 3d 273, 275 (Fla. 3d DCA 2018) (“A trial court's
role in determining arbitrability under the Revised Florida Arbitration Code is
limited to the following inquiries: (1) whether a valid written agreement to
arbitrate exists; (2) whether an arbitrable issue exists; and (3) whether the
right to arbitration was waived.”) (quotation omitted).


                                        11
(Emphasis added.)

      By its express terms, this statute applies only to “homeowners’

association documents.” The arbitration provision at issue is contained in

the purchase and sale agreement and the special warranty deed, which are

not “declaration[s] of covenants, articles of incorporation, bylaws, or any

other document of the association.”       It is well-established: “When the

language of the statute is clear and unambiguous and conveys a clear and

definite meaning, there is no occasion for resorting to the rules of statutory

interpretation and construction; the statute must be given its plain and

obvious meaning.” Holly v. Auld, 450 So. 2d 217, 219 (Fla. 1984) (quoting

A.R. Douglass, Inc. v. McRainey, 127 So. 157, 159 (1931)). See also

Hechtman v. Nations Title Ins. of New York, Inc., 767 So. 2d 505, 507 (Fla.

3d DCA 2000) (holding: “Where, as here, the language of a statute is clear

and unambiguous and conveys a clear and definite meaning, there is no

occasion for us to depart from its plain and unambiguous language.”) As our

Supreme Court recognized in Holly, 450 So. 2d at 219, “it is not the court’s

duty or prerogative to modify or shade clearly expressed legislative intent in

order to uphold a policy favored by the court.”

      We reverse the order on appeal and remand for further proceedings

consistent with this opinion.



                                     12